DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/03/2022 have been entered and fully considered.  Claims 1 and 3-13 are pending.  Claim 2 is cancelled.  Claims 1 and 3-12 are amended.  Claims 1 and 3-13 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-026599 A (“Hagiwara”) in view of US 2009/0136854 A1 (“Nakura”).
Regarding claim 1, Hagiwara discloses a lithium-ion secondary battery comprising a positive electrode plate 20 (“cathode”), a negative electrode plate 30 (“anode”), and a separator 40 (“separation layer”) interposed between the positive electrode plate 20 and the negative electrode plate 30 (Abstract; Fig. 3; [0027]).
The positive electrode plate 20 comprises an aluminum foil 21 (“cathode current collector”) and an active material layer 22 disposed on the aluminum foil 21 (Fig. 3; [0020]).  The active material layer 22 comprises a first active material layer 22a (“first cathode active material layer”) and a second active material layer 22b (“second cathode active material layer”) (Fig. 1b; [0020]).  
The first active material layer 22a and second active material layer 22b include an active material particle 25L (“first lithium metal oxide particle”) and an active material particle 25S (“second lithium metal oxide particle”), respectively (Fig. 1b; [0020]).  
The active material particle 25L and active material particle 25S include lithium metal oxides containing nickel ([0009], [0020]).
Hagiwara discloses the active material particle 25L and active material particle 25S are in the form of particles ([0020]) but is silent regarding the first cathode active material layer including a first lithium metal oxide particle having a secondary particle structure in which primary particles are assembled, the second cathode active material layer including a second lithium metal oxide particle having a single particle structure which is not the secondary particle structure in which primary particles are assembled.
Nakura discloses a lithium composite oxide for a lithium ion secondary battery (Abstract).  Nakura teaches the lithium composite oxide forming the active material particles may be primary particles or secondary particles formed by aggregation of a plurality of primary particles ([0047]).  As shown by Nakura, primary particles and secondary particles are configurations of particles recognized in the art for the same purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form both the active material particle 25L and the active material particle 25S in Hagiwara from a combination of primary particles and secondary particles.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also MPEP 2144.06(I).  In this case, due to the open transitional phrases in the instant claim, the first cathode active material layer includes a first lithium metal oxide particle having a secondary particle structure in which primary particles are assembled and the second cathode active material layer includes a second lithium metal oxide particle having a single particle structure which is not the secondary particle structure in which primary particles are assembled.
Regarding claim 10, Hagiwara discloses the lithium secondary battery of claim 1.  Hagiwara discloses the active material may be LiNiO2 ([0009]).  The nickel concentration of the second lithium metal oxide particle is, therefore, uniform form a central portion to a surface.
Regarding claim 12, Hagiwara discloses the lithium secondary battery of claim 1.  Hagiwara discloses the first active material layer 22a has particles with a larger diameter than the second active material layer 22b ([0007]).
Regarding claim 13, Hagiwara discloses the lithium secondary battery of claim 1.  Hagiwara discloses the first active material layer 22a has a larger thickness than the second active material layer 22b (e.g. 13 µm and 12 µm; [0020]-[0021]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-026599 A (“Hagiwara”) in view of US 2009/0136854 A1 (“Nakura”) as applied to claim 1 above, and further in view of US 2016/0156027 A1 (“Kim ‘027”).
Regarding claim 3, modified Hagiwara discloses the lithium secondary battery of claim 1.  Hagiwara is silent regarding a concentration of nickel in the second lithium metal oxide particle is less than that in the first lithium metal oxide particle.
Kim ‘027 discloses a positive electrode comprising a positive active material layer, the positive active material layer including a first portion adjacent to a current collector, and a second portion adjacent to an outer surface of the positive active material layer (Abstract).  The second portion may include a second positive active material having a coating layer including the metal component ([0014]).  This improves the structural stability of the positive electrode and the lifespan characteristics of the lithium battery (Abstract; [0009], [0058], [0071]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the metal component as taught by Kim ‘027 in the second active material layer 22b of Hagiwara to improve the structural stability of the positive electrode and the lifespan characteristics of the lithium battery.  By virtue of the metal component, the nickel amount in the second active material layer 22b is less than the nickel amount in the first active material layer 22a.
Regarding claim 4, modified Hagiwara discloses the lithium secondary battery of claim 3.  Hagiwara teaches the positive electrode active material is LiNiO2 ([0009], [0020]).  Therefore, the nickel content among metals except for lithium in the active material particle 25L is 100%.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-026599 A (“Hagiwara”) in view of US 2009/0136854 A1 (“Nakura”) as applied to claim 1 above, and further in view of WO 2018/143753 A1 (“Kim ‘753”).
Regarding claims 5-8, modified Hagiwara discloses the lithium secondary battery of claim 1.  Hagiwara discloses the positive electrode active material may be a solid lithium compound that can freely transfer lithium ions electrochemically ([0009]) but is silent regarding the first lithium metal oxide particle includes a concentration gradient region between a central portion and a surface, and a concentration gradient of at least one metal is formed in the concentration gradient region.
Kim ‘753 discloses a positive electrode active material comprising a lithium transition metal oxide with two or more transition metals selected from the group consisting of nickel, cobalt, and manganese (Abstract).  The overall composition of the positive electrode active material is LiaNix1Mny1Coz1Mw1O2, wherein M includes at least one selected from the group consisting of W, Mo, Ta, Nb, La and Bi, and 0.9<a≤1.1, 0.6≤x1≤0.95, 0≤y1≤0.4, 0 ≤z1≤0.4, 0<w1≤0.1, x1+y1+z1=1.  The positive electrode active material has a concentration gradient in which the amount of nickel gradually decreases from the center of the particle toward the particle surface ([0067]) and the amount of manganese gradually increases complementary to the concentration of nickel from the center of the particle toward the particle surface ([0075]-[0076]).  This configuration makes it possible to exhibit thermal stability while maintaining the capacity characteristics ([0076]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the composition and concentration gradient as taught by Kim ‘753 to exhibit thermal stability while maintaining the capacity characteristics.
Further regarding claim 8, Kim ‘753 discloses an example with cathode active material precursor (a hydroxide having an average molar ratio of Ni:Co:Mn of 80:10:10), LiOH, and La2O3 were mixed in a molar ratio of 1:1.03:0.0055 (doped with 3000 ppm of La).  This anticipates the claimed Chemical Formula 1.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-026599 A (“Hagiwara”) in view of US 2009/0136854 A1 (“Nakura”) as applied to claim 1 above, and further in view of US 2019/0013545 A1 (“Kim ‘545”).
Regarding claims 9 and 11, modified Hagiwara discloses the lithium secondary battery of claim 1.  Hagiwara discloses the positive electrode active material may be a solid lithium compound that can freely transfer lithium ions electrochemically, such as LiNiO2, ([0009]) but is silent regarding a molar ratio of nickel among metals except for lithium in the second lithium metal oxide particle is in a range from 30% to 60% [claim 9] and the second lithium metal oxide particle is represented by Chemical Formulae 2-1, 2-2, or 2-3 [claim 11]..
Kim ‘545 discloses a positive electrode for a secondary battery (Abstract).  The active material may be represented by LiaNi1−x−yCoxMnyMzO2, wherein M is any one or more elements selected from the group consisting of Al, Zr, Ti, Mg, Ta, Nb, Mo and Cr, and 0.9≤a≤1.5, 0≤a≤0.5, 0≤y≤0.5, 0≤z≤0.1, and 0≤x+y≤0.7 ([0036]-[0037]) or LiNiO2 ([0038]).  In examples, the active material is LiNi0.6Mn0.2Co0.2O2 ([0080]).  This corresponds to Chemical Formula 2-3 when x=1, y=2, a=0.6, b=0.2, c=0.2, and d=e=0.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the LiNi0.6Mn0.2Co0.2O2 taught by Kim ‘545 for the LiNiO2 of Hagiwara because, as shown by Kim ‘545, the two materials are known active materials and substitutions would yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 01/03/2022, with respect to the rejection of claim 10 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 10 under 35 USC 112 has been withdrawn. 
Applicant’s arguments, see pp. 9-16, filed 01/03/2022, with respect to the rejection of claims 1, 10, and 12-13 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1, 10, and 12-13 under 35 USC 102 has been withdrawn. 
Applicant's arguments, see pp. 9-16, filed 01/03/2022, with respect to the rejection of presently amended claim 1 under 35 USC 103 over Hagiwara in view of Nakura have been fully considered but they are not persuasive.
Applicant’s primary argument is that the cited references do not disclose or suggest “a cathode including a first cathode active material layer which includes a first lithium metal oxide particle having a secondary particle structure in which primary particles are assembled, and a second cathode active material layer which includes a second lithium metal oxide particle having a single particle structure which is not the secondary particle structure in which primary particles are assembled” (emphasis original).  The Office notes that claim 1 includes open transitional phrases, that is “a first cathode active material layer which includes a first lithium metal oxide particle having a secondary particle structure” and “a second cathode active material layer which includes a second lithium metal oxide particle having a single particle structure” (emphasis added).  This does not preclude the addition of a primary particle structure in the first cathode active material layer or a secondary particle structure in the second cathode active material layer.  As applied in the rejection above, each of the first cathode active material layer and the second cathode active material layer includes a mixture of primary and secondary particle structures.  This reads on claim 1 as amended under the broadest reasonable interpretation of the claim.
Applicant argues (pp. 16-18) that the claimed invention contains unexpected improvements.  This argument is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is not clear that the entire claimed range would appreciate the benefits discussed by applicant.  For example, the examples include only two specific compositions of active material are shown (concentration gradient and fixed concentration NCM811) and only three specific compositions of active material are shown (an apparently fixed concentration NCM111, NCM523, and NCM622) while the claim 1 recites “each of the first lithium metal oxide particle and the second lithium metal oxide particle contains nickel.”  Moreover, as noted in the rejection and response to arguments above, the first and second cathode active material layers do not preclude a primary particle structure in the first cathode active material layer or a secondary particle structure in the second cathode active material layer, while the examples show a first cathode active material that only includes secondary particles of active material and a second cathode active material that only includes primary particles of active material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727